DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative James Carpenter on 07/14/2022.

	Please amend the claims as follows:
1. (Currently amended) An additive manufacturing system comprising:
	a container comprising
		an upper part being opened
		a base part configured tomove vertically and
		a plurality of side walls, each side wall comprising an opening, each opening comprising a dielectric member substantially the same size as the opening;
	an additive manufacturing apparatus configured to form
	a microwave oven and configured to irradiate the container with a microwave to obtain the molded object


2. (Canceled).

3. (Currently amended) The additive manufacturing system according to claim [[2]]1, wherein the container further comprises:
	a support member supporting the dielectric member, the dielectric member being retained between the support member and the side wall;
	a fixing member fixing the support member to the container; and
	a resin sheet interposed between the dielectric member and the support member.

5. (Canceled)

8. (Canceled)

11. (Currently amended) A container configured to be housed in a microwave oven, defining a space therein the space configured to be filled with sand as a base material of a molded object, 
	an upper part being opened
	a base part being vertically movable, 
	a plurality of side walls, each side wall comprising an opening, each opening comprising a dielectric member substantially the same size as the opening,
	a support member supporting the dielectric member, the dielectric member being retained between the support member and the side wall,
	a fixing member fixing the support member to the container; and
	a resin sheet interposed between the dielectric member and the support member.
	

12-13. (Canceled).

15-16. (Canceled).

18-19. (Canceled).

Reasons for Allowance
Claims 1, 3-4, 6-7, 9-11, 14, 17 and 20 are allowed because the prior art fails to teach or suggest a plurality of side walls 12a, each side wall comprising an opening 15, each opening comprising a dielectric member 16 substantially the same size as the opening, or a support member supporting the dielectric member, the dielectric member being retained between the support member 17 and the side wall, a fixing member 18 fixing the support member to the container; and a resin sheet 19 interposed between the dielectric member and the support member.  This is shown in Figures 2 and 3:

    PNG
    media_image1.png
    587
    597
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    610
    380
    media_image2.png
    Greyscale

This allows improved speed of microwave curing: 
the container 10 can shorten the time until the molded object is obtained from the green body 102 compared to the container in which a microwave is allowed to transmit from only the above opening. In the container 10, since the 10 green body 102 is heated sufficiently compared to the container in which a microwave is allowed to transmit only from the upper opening, the quality of the molded object improves. Since the dielectric member 16 is provided in the opening 15, the container 10 can improve durability by forming the body section 12 using high-strength metal 15 compared to, for example, a dielectric while maintaining a structure that allows a microwave to be transmitted easily

(Spec. para. 0052; see also paras. 0003-04).  Furthermore, 
the gap S formed between the side part of the 10 dielectric member 16 and the inner surface of the opening 15 can absorb a thermal expansion difference from the first side wall 12a of the container 10 during heating. This reduces an increase in pressure between the dielectric member 16 and the support member 17 generated by thermal expansion of the first side wall 12a or the dielectric member 15 16. It is thereby possible to prevent deformation or damage of the dielectric member 16. Furthermore, since the resin sheet 19 is interposed between the dielectric member 16 and the support member 17, friction between the dielectric member 16 and the support member 17 generated by the thermal expansion difference between the dielectric 20 member 16 and the support member 17 is reduced Thus, the resin sheet 19 prevents deformation or damage of the dielectric member 16

(Spec. para. 0050).  The closest prior art teaches microwave curing/solidifying of green bodies using open-top transportable/movable containers, but fails to teach or suggest the dielectric sidewall configuration claimed (WO2016030375; WO2016091249; DE102009056696A1; US 20170129183).  Other prior art in the microwave art teaches sidewalls of microwavable containers with openings, but fails to teach or suggest a plurality of side walls 12a, each side wall comprising an opening 15, each opening comprising a dielectric member 16 substantially the same size as the opening, or a support member supporting the dielectric member, the dielectric member being retained between the support member 17 and the side wall, a fixing member 18 fixing the support member to the container; and a resin sheet 19 interposed between the dielectric member and the support member (US 4877932; US US20090223951; US 20140348989).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 6-7, 9-11, 14, 17 and 20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743